Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
This communication is a notice of allowability in response to a Non-Final Office Action. Claim(s) 1-4 are allowed.

Response to Arguments
35 U.S.C. § 112
Applicant’s arguments and amendments, see page(s) 4-5, filed May 10, 2022, with respect to Claim(s) 1-4 have been fully considered and are persuasive. The 35 USC § 112(b) rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview call with Attorney Charlena Thorpe on July 27, 2022, the examiner’s amendment is made with respect to amendment filed 05/10/2022 because the amendment filed 05/10/2022 is an entered amendment.

Please amend Claim 1 as follows:

(Currently Amended) A computer-implemented method for allowing users to access multiple unaffiliated gyms and paying the participating gyms, the method comprising:
		for a plurality of users wherein each of the plurality of users is assigned a unique code, for each of the plurality of users:
		receiving at a first computing device selections of a plurality of unaffiliated gyms, wherein the user’s selections are transmitted over a first network connection;
		computing a fee for a time-period to be paid based on the gyms selected prior to use of any of gyms selected for the time-period and receiving the fee;
		receiving at the first computing device the unique code assigned to the user and an identification of at least one gym visited during the time-period, wherein the unique code and the gymidentity is transmitted over a second network connection from at least one computing device; and 
		sharing the fee received among the gyms selected by:;
		calculating, for each gym selected, a payment to the gym of a portion of the fee received wherein the calculation is made after the time period based on the percentage of times the unique code was received for the gym during the time period; and
		for each gym selected, paying the gym after the time period based on the payment calculated for the gym.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim 1 are distinguished from the prior art.
Anastasia (US 2006/0161455). Anastasia teaches a health and wellness server that will connect a network and one or more client computers. A user is able to select a desired fitness, health, and/or wellness specialists. Anastasia, further, teaches that the system will determine a fee based on a specific amount of time per period that is spent with the selected specialist. The time period that the user uses the fitness services will be tracked that will then charge the user per minute of time spent at the fitness center, which, the user’s account balance will be deducted based on the amount time they would like to spend at the specialist. However, Anastasia, doesn’t explicitly teach that a fee will be shared amongst multiple gyms selected by a user based on the user’s unique code received at the gym, which, the user will then pay for the gym after the time period based on the payment calculated for the gym.
Zieger et al. (US 2015/0363756). Zieger et al. teaches that if a user exceeds a number of uses for a unique code then the user’s account will be charged, monthly, based on the user creating an account for a gym. Zieger et al., further, teaches that the user can obtain a unique code, which, the user will be able to provide the unique code to the gym that will allow access to the gym. However, Zieger et al., doesn’t explicitly teach a user being able to access unaffiliated gyms, which, the user will select a time-period for the user to use the gym. Zieger et al., also, doesn’t explicitly teach that each user and among the gyms selected then the gyms will share a fee based on the percentage of time spent in the gym and the gym identities.
Slavic et al. (US 2020/0320811). Slavic et al. teaches a user is able to search for gyms within the geographical location of the user. Slavic et al., further, teaches is able to download an application on the mobile device, which, the user is able to select amongst participating gyms/fitness centers and select different passes such as a one-day, two-day, three-day, seven-day, or monthly pass. The user is then able to present the QR or NFC code to the gym representative and the gym representative will scan the user’s QR or NFC code. Slavic et al., also, teaches that once the user has presented the code and accepted the terms for the gym then the user will be able to purchase the selected time-based membership by having the appropriate cost charged to the user’s account. However, Slavic et al., doesn’t explicitly teach a user being able to access unaffiliated gyms. Slavic et al., also, doesn’t explicitly teach that each user and among the gyms selected then the gyms will share a fee based on the percentage of time spent in the gym and the gym identities. Slavic et al., also, doesn’t explicitly teach a payment after the time period based on the percentage of times the unique code is received at the gym will be calculated and the user will pay the gym after the time period is finished. Examiner, respectfully, notes that the prior art reference date fails to pre-date applicants priority date. 
“Fitmob Buys Gymsurfing To Add Day Passes For More Than 200 Gyms,” by Ryan Lawler, February 17, 2015, (hereinafter Fitmob). Fitmob teaches a mobile application for connecting users to trainers near them. Fitmob, further, teaches that acquired Gymsurfing, which, Gymsurfing targets out-of-towners who might want to visit a city without having to sign up or buy a membership. Gymsurfing allows users to try out a gym or a few gyms for a low fee before deciding whether or not they would like to join the gym. However, Fitmob, doesn’t explicitly teach a user being able to access unaffiliated gyms. Fitmob, also, doesn’t explicitly teach that each user and among the gyms selected then the gyms will share a fee based on the percentage of time spent in the gym and the gym identities. Fitmob, also, doesn’t explicitly teach a payment after the time period based on the percentage of times the unique code is received at the gym will be calculated and the user will pay the gym after the time period is finished.
“This app can hook you up with a gym on the road for just $5,” by Ryan Craggs, May 15, 2014, (hereinafter Gym). Gym teaches an application called Gymsurfing is able to hook travelers up with a place to work out while they’re on the road. The users are able to search for gyms in their local area and buy credits to redeem day passes. However, Gyms, doesn’t explicitly teach a user being able to access unaffiliated gyms. Gyms, also, doesn’t explicitly teach that each user and among the gyms selected then the gyms will share a fee based on the percentage of time spent in the gym and the gym identities. Gyms, also, doesn’t explicitly teach a payment after the time period based on the percentage of times the unique code is received at the gym will be calculated and the user will pay the gym after the time period is finished.
“Gym Hacking: How To Find A Great Gym Anywhere,” by Will Owen, August 19, 2014, (hereinafter Hacking). Hacking teaches different gym apps that allow users to select gyms based on the user location. However, Hacking, doesn’t explicitly teach a user being able to access unaffiliated gyms. Hacking, also, doesn’t explicitly teach that each user and among the gyms selected then the gyms will share a fee based on the percentage of time spent in the gym and the gym identities. Hacking, also, doesn’t explicitly teach a payment after the time period based on the percentage of times the unique code is received at the gym will be calculated and the user will pay the gym after the time period is finished.

Dependent Claim(s) 2-4, are distinguished from the art of record for at least the reasons outlined above for Independent Claim 1, respectively, due to their respective dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./           Examiner, Art Unit 3628                

/JEFF ZIMMERMAN/           Supervisory Patent Examiner, Art Unit 3628